Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/003510 (APP’510 hereinafter) in view of Lee et al (US Patent No. 10909889 B2 and Lee hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other described below.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim limitation of the instant App.
Claim limitation of US App. No. 17/003510 
1. A foldable display, comprising: a display layer disposed on the top surface of a flexible substrate; an encapsulation layer covering the display layer; and a back plate configured to be one film body and disposed under the bottom surface of the flexible substrate, the back plate including: a reference plane; a first folding plane disposed at one side of the reference plane; a second folding plane disposed at another side of the reference plane; a first bending part disposed between the reference plane and the first folding plane, the first bending part having a first bending radius and a first uniform thickness; and a second bending part disposed between the reference plane and the second folding plane, the second bending part having a second bending radius and a second uniform thickness, wherein the first folding plane is thinner than the reference plane, and wherein, in a folded state, the display layer is between the first folding plane and the reference plane, and between the second folding plane and the reference plane.
1. A folding frame configured to be one film body for a foldable display comprising: a reference plane including an upper surface having a flat condition; a first folding plane disposed at one side of the reference plane; a second folding plane disposed at another side of the reference plane; a first bending part disposed between the reference plane and the first folding plane, the first bending part  having a first bending radius and a first uniform thickness; and a second bending part disposed between the reference plane and the second folding plane, the second bending part  having a second bending radius and a second uniform thickness, wherein the first folding plane is thinner than the reference plane, and wherein, in a folded state, the upper surface of the reference plane is between the first folding plane and the reference plane, and between the second folding plane and the reference plane.

APP’510 fails to disclose a display layer disposed on the top surface of a flexible substrate; an encapsulation layer covering the display layer. However, Lee teaches (figs. 1-3B) a display layer (DP) disposed on the top surface of a flexible substrate (DP-B); an encapsulation layer (WM) covering the display layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display layer/encapsulation layer of Lee to the foldable display of Lee in order to effectively protecting the display module DM.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent No. 10909889 B2 and Lee hereinafter) in view of Yang et al (US Pub No. 2019/0320048 A1 and Yang hereinafter)
Regarding Claim 1, Lee discloses (figs. 1-3B and see annotated figs below) a foldable display, comprising: 
a display layer (DP) disposed on the top surface of a flexible substrate (DP-B);
 an encapsulation layer (WM) covering the display layer; and 
a back plate (SM) configured to be one film body (support member SM is a single layer) and disposed under the bottom surface of the flexible substrate, the back plate including: a reference plane; a first folding plane disposed at one side of the reference plane; a second folding plane disposed at another side of the reference plane (see annotated figs below) ; a first bending part disposed between the reference plane and 



    PNG
    media_image1.png
    588
    622
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    588
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    699
    607
    media_image3.png
    Greyscale

the first folding plane, the first bending part having a first bending radius (radius of curvature FD1) and a first uniform thickness (thickness of FD1 is uniform); and a second bending part disposed between the reference plane and the second folding plane, the second bending part having a second bending radius (radius of curvature FD2) and a second uniform thickness (thickness of FD2 is uniform), and wherein, in a folded state, the display layer is between the first folding plane and the reference plane, and between the second folding plane and the reference plane (see annotated figs above). Lee does not explicitly disclose wherein the first folding plane is thinner than the reference plane. However, Yang teaches (see annotated fig. 6D below) wherein the first folding plane is thinner than the reference plane.

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first folding plane is thinner than the reference plane of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
Regarding claim 2, Lee/Yang discloses the foldable display according to claim 1.  Lee further teaches wherein: the back plate further includes: an upper surface having a flat condition; and a lower surface parallel with the upper surface (shows in fig.2). Yang further teaches the flexible substrate is attached to the upper surface with an optical adhesive ([0154]); and the lower surface parallel having level differences (fig. 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lower surface parallel having level differences of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
Regarding claim 3,Lee/Yang discloses the foldable display according to claim 1. Yang further teaches wherein the first folding plane is thinner than the second folding plane.

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first folding plane is thinner than the second folding plane of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.

Regarding claim 4, Lee/Yang discloses the foldable display according to claim 1. Lee further teaches wherein a thickness of the first folding plane is equal to or thinner than (see annotated fig. 3B) a first uniform thickness corresponding to the first bending part; and a thickness of the second folding plane is equal to or thicker than a second thickness corresponding to the second uniform bending part (see annotated fig.3B).  

Regarding claim 5, Lee/Yang discloses the foldable display according to claim 1. Yang further teaches  wherein: a thickness of the first folding plane (206) is thinner than the 

    PNG
    media_image5.png
    559
    842
    media_image5.png
    Greyscale

first uniform thickness (t1); a thickness of the reference plane (t33) is thicker than the first uniform thickness; the second uniform thickness (t2) is thicker than the thickness of the reference plane; and a thickness of the second folding plane (201) is thicker than the second uniform thickness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein a thickness of the first folding plane is thinner than the first uniform thickness, wherein a thickness of the reference plane is thicker than the first thickness, wherein the second uniform thickness is thicker than the thickness of the reference plane, and wherein a thickness of the second folding plane is thicker than the second thickness of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
Regarding claim 6, Lee/Yang discloses the foldable display according to claim 1. Lee teaches (see fig.2) wherein: a thickness of the first folding plane is equal to the first uniform thickness; a thickness of the reference plane is equal to the second uniform thickness. Lee does not explicitly disclose a thickness of the second folding plane is thicker than the second uniform thickness.  However, Yang teaches (annotated fig. 6D above) a thickness of the second folding plane is thicker than the second uniform thickness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the second folding plane is thicker than the second thickness of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
Regarding claim 7, Lee/Yang discloses the foldable display according to claim 1. Lee teaches (see fig.2) wherein: a thickness of the first folding plane is equal to the first uniform thickness and thicknesses of the reference plane and the second folding plane are equal to the second uniform thickness.

Regarding claim 10, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) wherein: the first folding plane is folded over the reference plane; and the second folding plane is folded over the first folding plane.

Regarding Claim 11, Lee discloses (figs. 1-5B and see annotated figs below) a foldable display, comprising: a back plate (SM) configured to be one film body (support member SM is a single layer), the back plate including: an upper surface being coplanar in an unfolded state; a lower surface parallel to the upper surface; a first bending part (FD1) having a first width (W1) on the lower surface and a first uniform thickness (thickness of FD1); a second bending part (FD2) being apart from the first bending part, the second bending part having a second width (W2) larger than the first width on the 

    PNG
    media_image2.png
    612
    646
    media_image2.png
    Greyscale

lower surface and a second uniform thickness (thickness of FD2); a reference plane 

    PNG
    media_image6.png
    731
    699
    media_image6.png
    Greyscale

between the first bending part and the second bending part; a first folding plane expanded from the first bending part to a first opposite side of the reference plane (fig.2); and a second folding plane expanded from the second bending part to a second opposite side of the reference plane (fig.2), and wherein, in a folded state: the upper surface at the second folding plane faces the lower surface at the first folding plane, and the upper surface at the first folding plane faces the upper surface at the reference plane (shows in fig.2).  Lee does not explicitly disclose the lower surface having level differences in the unfolded state; wherein the reference plane is thicker than the first folding plane and the first bending part, wherein the second folding plane is thicker than the first folding plane and the first bending part. However, Yang teaches the lower surface having level differences in the unfolded state (fig.6D); wherein the reference plane (232) is thicker than the first folding plane (233) and the first bending part, wherein the second folding plane (201) is thicker than the first folding plane and the first bending part (242).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first folding plane is thinner than the reference plane of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.

Regarding claim 12, Lee/Yang discloses the foldable display according to claim 11. Lee  further teaches a flexible substrate (DP-B) disposed on the upper surface of the back plate (SM); a display layer disposed on the flexible substrate; an encapsulation layer (WM) covering the display layer; and a cover film (WM having cover layer) disposed on the encapsulation layer.
 
Regarding claim 13, Lee/Yang discloses the foldable display according to claim 11. Lee  further teaches wherein a thickness of the second bending part is equal  (fig.2) to or thicker than the first uniform thickness.  

Regarding claim 14, Lee/Yang discloses the foldable display according to claim 11. Lee  further teaches wherein: a thickness of the first folding plane is equal (fig.2) to or thinner than the first uniform thickness and a thickness of the second folding plane is equal to or thicker the second uniform thickness. 

Regarding claim 15, Lee/Yang discloses the foldable display according to claim 11.  Yang further (see annotated fig. 3A above) wherein: the first folding plane (t1)  is thinner than the first bending part (t11), the reference plane (t3) is thicker than the first bending part; the second bending part (t22) is thicker than the reference plane; and the second folding plane (t2) is thicker than the second bending part.  

    PNG
    media_image7.png
    294
    572
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first folding plane is thinner than the first bending part, the reference plane is thicker than the first bending part; the second bending part is thicker than the reference plane; and the second folding plane is thicker than the second bending part of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.



Regarding claim 16, Lee/Yang discloses the foldable display according to claim 11. Lee further teaches a thickness of the first folding plane is equal to a thickness of the first bending part; a thickness of the reference plane is equal to a thickness of the second bending part (fig 2). Yang teaches (fig.6D) the second folding plane (201) is thicker than the second bending part (241). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second folding plane is thicker than the second bending part of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
 Regarding claim 17, Lee/Yang discloses the foldable display according to claim 11. Lee further teaches (fig.2) wherein: a thickness of the first folding plane is equal to the first uniform thickness, and thicknesses of the reference plane and the second folding plane are equal to the second uniform thickness.

Regarding claim 20, Lee/Yang discloses the foldable display according to claim 11. Lee further teaches (fig.3B)  wherein: the first bending part is bent and the first folding plane is folded over the reference plane; and the second bending part is bent and the second folding plane is folded on the first folding plane.  

Regarding claim 21, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) wherein the first bending radius is smaller than the second bending radius (fig.3B).  

Regarding claim 22, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) wherein the both of the first and second folding planes are configured to fold inward, toward the reference plane, at the first and second bending parts, respectively (fig.3B).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Yang et al and in view of Kee et al (US Pub No. 2010/0201604 A1 and Kee hereinafter)
Regarding claim 8, Lee/Yang discloses the foldable display according to claim 1.  Lee further teaches (fig.2) wherein: a thickness of the first folding plane is equal to a first thickness corresponding to the first bending part, a thickness of the second folding plane is equal to a second thickness corresponding to the second bending part. Lee/Yang does not explicitly disclose a thickness of the reference plane is thicker than the second thickness. However, Kee teaches (fig.3) a thickness of the reference plane is thicker than the second thickness. 

    PNG
    media_image8.png
    440
    800
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the reference plane is thicker than the second thickness of Kee to the foldable display of Lee/Yang in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
Regarding claim 18, Lee/Yang discloses the foldable display according to claim 11. Lee further teaches (fig.2) wherein: a thickness of the first folding plane is equal to the first uniform thickness; a thickness of the second folding plane is equal to the second uniform thickness . Lee/Yang does not disclose the reference plane is thicker than the second bending part. However, Kee teaches (fig.3) a thickness of the reference plane is thicker than the second thickness. 

    PNG
    media_image8.png
    440
    800
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the reference plane is thicker than the second thickness of Kee to the foldable display of Lee/Yang in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Yang et al and Cao et al (Us Pub No. 2020/0168821 A1 and Cao hereinafter)
Regarding claim 9, Lee/Yang discloses the foldable display according to claim 1.  Lee/Yang does not explicitly disclose wherein a thickness of the first folding plane, a thickness of the reference plane, and a thickness of the second folding plane are thicker than the first uniform thickness and the second uniform thickness.  However, Kee teaches (fig.1) wherein a thickness of the first folding plane, a thickness of the reference plane, and a thickness of the second folding plane are thicker than the first uniform thickness and the second uniform thickness.
    PNG
    media_image9.png
    427
    710
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the first folding plane, a thickness of the reference plane, and a thickness of the second folding plane are thicker than a first thickness corresponding to the first bending part and a second thickness corresponding to the second bending part of Cao to the foldable display of Lee/Yang in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.



 

Regarding claim 19, Yang/Lee discloses the foldable display according to claim 11. Yang/Lee does not explicitly disclose wherein the first folding plane, the reference plane, and the second folding plane are thicker than the first bending part and the second bending part. However, Kee teaches wherein the first folding plane, the reference plane, and the second folding plane are thicker than the first bending part and the second bending part. 

    PNG
    media_image8.png
    440
    800
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first folding plane, the reference plane, and the second folding plane are thicker than the first bending part and the second bending part of Kee to the device of Yang/Lee in order to provide protect the display in a folded state.


Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841